Citation Nr: 0325730	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-09 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



REMAND

On March 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Prepare a letter asking USASCRUR to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  Advise USASCRUR 
that the veteran contends he was exposed 
to stressors during participation in 
operations related to an incident or 
incidents in Santo Domino, Dominican 
Republic, from May 1965 to July 1965.  
Provide USASCRUR with the copy of the 
veteran's Record of Assignments which is 
attached to this development memorandum.  
The veteran served in 105th 
Transportation Company, in support of the 
82nd Airborne Division, for operations in 
the Dominican Republic or in Santo 
Domingo.  
Provide USASCRUR with a copy of the 
veteran's stressor statement, if he 
submits one, and of the testimony (marked 
with pink tabs) from the transcript of 
the November 20, 2002, hearing before the 
Board.  
The veteran also contends that a fellow 
service member, identified as Ozell 
Davis, who was stationed at Fort Ord 
while the veteran was at Fort Ord for 
basic training, shot himself, and died of 
that wound.  Ask USASCRUR to determine 
whether there is any record of a casualty 
or death of a service member stationed at 
Fort Ord during the period from August 
1963 to December 1963.  

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s):  (1) an 
otorhinolaryngology examination to 
determine whether the vet currently has 
sinusitis and, if so, the etiology or 
onset of that disorder, and, (2) an 
ophthalmologic examination to 
determination the current nature of any 
eye disorders present, and the onset, 
duration, or etiology of the 
ophthalmologic disorders, and, (3) a 
psychiatric examination to determine 
whether the vet currently has PTSD, and, 
if so, to determine the probable etiology 
of that disorder.  Send the claims folder 
to the examiners for review of pertinent 
documents.  The examiners should review 
relevant service and/or post-service 
clinical records and conduct 
examinations, including any necessary 
tests and studies.  The examiners should 
be advised that the veteran had active 
military service from August 1963 to 
September 1965.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





